DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinwandel et al (US2014/0151353).
Steinwandel et al discloses a carbon felt heating device comprising a carbon felt (32), power connecting portions (28, 29), a housing (56) having a hole or groove corresponding to shape of carbon felt (Figure 3), voids of carbon felt filled with resin (para. 0100), a waterproofing insulation (36), as number of voids filled is increased carbon felt difficult to break .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel et al in view of Gardner et al (US6483087).
Steinwandel et al discloses all of the recited subject matter except a rechargeable battery unit. Gardner et al discloses a rechargeable battery unit (column 8, lines 11-16). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a battery/rechargeable battery as disclosed by Gardner et al in the heater of Steinwandel et al because, a battery/rechargeable battery allows for a more portable unit. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel et al in view of Gardner et al as applied to claim 7 above, and further in view of Yeh (US2011/0220634).
Steinwandel et al discloses all of the recited subject matter except a wireless charging module.  Yeh discloses a wireless charging module (abstract, para. 0006).  It would have been .
Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinwandel et al in view of Gardner et al as applied to claim 7 above, and further in view of Chun et al (US2016/0190736).
Steinwandel et al discloses all of the recited subject matter except magnet connectors for battery charging unit, a hole, and a plurality of carbon felt heaters connected to power in series/parallel. Chun et al discloses magnet connectors for a battery charging unit (abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included magnet connectors for a battery charging unit as disclosed by Chun et al in the heater of Steinwandel et al and Gardner et al because, magnet connectors for a battery charging unit allow for a more portable unit.  While neither Steinwandel et al, Gardner et al nor Chun et al discloses a hole or plurality of carbon felt heater connected in series/parallel.  It would have been obvious to one of ordinary skill in the art to have included a hole in a heater and connecting a plurality of heaters in series or parallel as a matter of design choice because it is within the level of ordinary skill. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




stf								/SHAWNTINA T FUQUA/December 3, 2021						Primary Examiner, Art Unit 3761